Exhibit 10.1

 

NEIGHBORCARE, INC.

 

2004 PERFORMANCE INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

RS No. [   ]

 

Grantee: [Director]

 

Date:  October 1, 2004

 

An Award of Restricted Stock is hereby awarded on the date set forth above (the
“Award Date”) by NeighborCare, Inc. (the “Corporation”), to the Grantee, in
accordance with the following terms and conditions, and the conditions contained
in the Corporation’s 2004 Performance Incentive Plan (the “Plan”):

 


1.             SHARE AWARD.  THE CORPORATION HEREBY AWARDS THE GRANTEE  3,670
SHARES (THE “SHARES”) OF COMMON STOCK, PAR VALUE $0.02 PER SHARE (“COMMON
STOCK”), OF THE CORPORATION PURSUANT TO THE PLAN, AS THE SAME MAY FROM TIME TO
TIME BE AMENDED, AND UPON THE TERMS AND CONDITIONS AND SUBJECT TO THE
RESTRICTIONS THEREIN AND HEREINAFTER SET FORTH.  A COPY OF THE PLAN AS CURRENTLY
IN EFFECT IS AVAILABLE FROM THE CORPORATION UPON REQUEST AND IS INCORPORATED
HEREIN BY REFERENCE.


 


2.             RESTRICTIONS ON TRANSFER AND RESTRICTED PERIOD.  EXCEPT AS SET
FORTH BELOW, DURING THE PERIOD (THE “RESTRICTED PERIOD”) COMMENCING ON THE AWARD
DATE AND TERMINATING ON THE DATE THE GRANTEE NO LONGER SERVES AS A MEMBER OF THE
CORPORATION’S BOARD OF DIRECTORS, THE SHARES MAY NOT BE SOLD, ASSIGNED,
EXCHANGED, GIFTED, TRANSFERRED, PLEDGED, OR OTHERWISE ENCUMBERED BY THE GRANTEE,
EXCEPT AS HEREINAFTER PROVIDED.


 

Except as set forth below, the Shares will vest pursuant to the following
schedule:

 

Date of Vesting

 

Amount of
Award Vesting

 

Number of
Shares Vesting

 

Award Date

 

100

%

3,670

 

 

Notwithstanding the foregoing, if, during the Restricted Period, the fair market
value of the Shares is greater than $285,000 (based on the closing price of the
Corporation’s common stock on the Nasdaq Stock Market (or any successor listing
or exchange) on the preceding trading day), the restrictions set forth in this
Section 2 shall be lifted with respect to that number of the Shares which
represents the amount of the fair market value of the Shares in excess of
$285,000, but the restrictions set forth in this Section 2 shall continue to
apply during the Restricted Period to that portion of the Shares with a fair
market value of $285,000.

 

Subject to the restrictions set forth in the Plan, the Committee (as defined in
the Plan) shall have the authority, in its discretion, to accelerate the time at
which any or all of the restrictions shall lapse with respect to any Shares
thereto, or to remove any or all of such restriction, whenever the Committee may
determine that such action is appropriate by reason of

 

--------------------------------------------------------------------------------


 

changes in applicable tax or other laws, or other changes in circumstances
occurring after the commencement of the Restricted Period.

 


3.             CERTIFICATES FOR THE SHARES.  THE CORPORATION SHALL ISSUE A
CERTIFICATE (OR CERTIFICATES) OR ESTABLISH AN UNCERTIFICATED ACCOUNT IN THE NAME
OF THE GRANTEE WITH RESPECT TO THE SHARES.  SUCH CERTIFICATE (OR CERTIFICATES)
SHALL BEAR THE FOLLOWING RESTRICTED LEGEND (THE “RESTRICTED LEGEND”):


 

The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2004 Performance Incentive Plan of NeighborCare, Inc.  Copies of such
Plan are on file in the office of the Secretary of NeighborCare, Inc.

 

The Grantee further agrees that simultaneously with the execution of the
Agreement, the Grantee shall execute stock powers in favor of the Corporation
with respect to the Shares and that the Grantee shall promptly deliver such
stock powers to the Corporation.

 

The following two paragraphs shall be applicable if, on the Award Date, the
Common Stock subject to such Award has not been registered under the Securities
Act of 1933, as amended, and under applicable state securities laws, and shall
continue to be applicable for so long as such registration has not occurred:

 

The Grantee hereby agrees, warrants and represents that Grantee is acquiring the
Common Stock to be issued pursuant to this Agreement for Grantee’s own account
for investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of such shares, except as hereafter
permitted.  The Grantee further agrees that Grantee will not at any time make
any offer, sale, transfer, pledge or other disposition of such Common Stock to
be issued hereunder without an effective registration statement under the
Securities Act of 1933, as amended, and under any applicable state securities
laws or an opinion of counsel acceptable to the Corporation to the effect that
the proposed transaction will be exempt from such registration.  The Grantee
shall execute such instruments, representations, acknowledgments and agreements
as the Corporation may, in its sole discretion, deem advisable to avoid any
violation of federal, state, local or securities exchange rule, regulation or
law.

 

The certificates for Common Stock to be issued pursuant to this Agreement shall
bear the following securities legend (the “Securities Legend”):

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws. 
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.

 

2

--------------------------------------------------------------------------------


 

The Securities Legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Corporation
that said registration is no longer required.

 

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

 


4.             GRANTEE’S RIGHTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
GRANTEE, AS OWNER OF THE SHARES, SHALL HAVE ALL RIGHTS OF A STOCKHOLDER.  DURING
ANY RESTRICTED PERIOD, THE GRANTEE SHALL BE ENTITLED TO VOTE SUCH SHARES IN
GRANTEE’S SOLE DISCRETION, AT ANY ANNUAL OR SPECIAL MEETINGS OF THE STOCKHOLDERS
OF THE CORPORATION AND AT ANY CONTINUATIONS OR ADJOURNMENTS OF SUCH MEETINGS,
UPON ANY MATTERS COMING BEFORE SUCH MEETINGS OR ADJOURNMENTS.


 


5.             CASH DIVIDENDS.  CASH DIVIDENDS, IF ANY, PAID ON THE SHARES SHALL
BE TO PAID TO GRANTEE ON THE DATE OF PAYMENT FOR ANY SUCH CASH DIVIDEND TO THE
CORPORATION’S SHAREHOLDERS, AS DETERMINED BY THE CORPORATION’S BOARD OF
DIRECTORS.


 


6.             EXPIRATION OF RESTRICTED PERIOD.  UPON THE LAPSE OR EXPIRATION OF
THE RESTRICTED PERIOD, THE CORPORATION SHALL DELIVER TO THE GRANTEE (OR IN THE
CASE OF A DECEASED GRANTEE, TO GRANTEE’S LEGAL REPRESENTATIVE) THE CERTIFICATE
IN RESPECT OF SUCH SHARES AND THE RELATED STOCK POWERS HELD BY THE CORPORATION
PURSUANT TO SECTION 3 ABOVE.  THE SHARES AS TO WHICH THE RESTRICTED PERIOD SHALL
HAVE LAPSED OR EXPIRED SHALL BE FREE OF THE RESTRICTIONS REFERRED TO IN SECTION
2 ABOVE AND SUCH CERTIFICATE SHALL NOT BEAR THE RESTRICTED LEGEND PROVIDED FOR
IN SECTION 3 ABOVE.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES LEGEND
DESCRIBED IN SECTION 3 SHALL CONTINUE TO BE INCLUDED ON THE CERTIFICATES AS LONG
AS REGISTRATION HAS NOT OCCURRED.


 


7.             ADJUSTMENTS FOR CHANGES IN CAPITALIZATION OF THE CORPORATION.  IN
THE EVENT OF ANY CHANGE IN THE OUTSTANDING SHARES OF COMMON STOCK BY REASON OF
ANY REORGANIZATION, RECAPITALIZATION, STOCK SPLIT, STOCK DIVIDEND, COMBINATION
OR EXCHANGE OF SHARES, MERGER, CONSOLIDATION, OR ANY CHANGE IN THE CORPORATE
STRUCTURE OF THE CORPORATION OR IN THE SHARES OF COMMON STOCK, THE NUMBER AND
CLASS OF SHARES COVERED BY THIS AGREEMENT SHALL BE APPROPRIATELY ADJUSTED BY THE
COMMITTEE IN THE SAME MANNER AS OTHER OUTSTANDING SHARES ARE ADJUSTED.   ANY
SHARES OF COMMON STOCK OR OTHER SECURITIES RECEIVED, AS A RESULT OF THE
FOREGOING, BY THE GRANTEE WITH RESPECT TO SHARES SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 2 ABOVE ALSO SHALL BE SUBJECT TO SUCH RESTRICTIONS AND THE
CERTIFICATE OR OTHER INSTRUMENTS REPRESENTING OR EVIDENCING SUCH SHARES OR
SECURITIES SHALL BE LEGENDED AND DEPOSITED WITH THE CORPORATION IN THE MANNER
PROVIDED IN SECTION 3 ABOVE.


 


8.             CHANGE IN CONTROL.  UPON A “CHANGE IN CONTROL” (AS DEFINED IN THE
PLAN) (AND REGARDLESS OF WHETHER OR NOT GRANTEE UNDERGOES A “QUALIFIED STATUS
CHANGE” (AS DEFINED IN THE PLAN”)), THE SHARES SHALL BE FREE OF THE RESTRICTIONS
CONTAINED IN SECTION 2 ABOVE.


 


9.             PLAN AND PLAN INTERPRETATIONS AS CONTROLLING.  THE SHARES HEREBY
AWARDED AND THE TERMS AND CONDITIONS HEREIN SET FORTH ARE SUBJECT IN ALL
RESPECTS TO THE TERMS AND CONDITIONS OF THE PLAN, WHICH ARE CONTROLLING.  ALL
DETERMINATIONS AND INTERPRETATIONS BY THE COMMITTEE SHALL BE

 

3

--------------------------------------------------------------------------------


 


BINDING AND CONCLUSIVE UPON THE GRANTEE OR GRANTEE’S LEGAL REPRESENTATIVES WITH
REGARD TO ANY QUESTION ARISING HEREUNDER OR UNDER THE PLAN.


 


10.           WITHHOLDING AND SOCIAL SECURITY TAXES.  UPON THE TERMINATION OF
ANY RESTRICTED PERIOD WITH RESPECT TO ANY SHARES (OR ANY SUCH EARLIER TIME, IF
ANY, THAT AN ELECTION IS MADE UNDER SECTION 83(B) OF THE CODE, OR ANY SUCCESSOR
PROVISION THERETO, TO INCLUDE THE VALUE OF SUCH SHARES IN TAXABLE INCOME), THE
CORPORATION SHALL HAVE THE RIGHT TO WITHHOLD FROM THE GRANTEE’S COMPENSATION AN
AMOUNT SUFFICIENT TO FULFILL ITS OR ITS AFFILIATE’S OBLIGATIONS FOR ANY
APPLICABLE WITHHOLDING AND EMPLOYMENT TAXES.  ALTERNATIVELY, THE CORPORATION MAY
REQUIRE THE GRANTEE TO PAY THE CORPORATION THE AMOUNT OF ANY TAXES WHICH THE
CORPORATION IS REQUIRED TO WITHHOLD WITH RESPECT TO THE SHARES, OR, IN LIEU
THEREOF, TO RETAIN OR SELL WITHOUT NOTICE A SUFFICIENT NUMBER OF SHARES TO COVER
THE AMOUNT REQUIRED TO BE WITHHELD.  THE CORPORATION SHALL WITHHOLD FROM ANY
CASH DIVIDENDS PAID ON THE RESTRICTED STOCK AN AMOUNT SUFFICIENT TO COVER TAXES
OWED AS A RESULT OF THE DIVIDEND PAYMENT.  THE CORPORATION’S METHOD OF
SATISFYING ITS WITHHOLDING OBLIGATIONS SHALL BE SOLELY IN THE DISCRETION OF THE
CORPORATION, SUBJECT TO APPLICABLE FEDERAL, STATE AND LOCAL LAWS.


 


11.           TAX CONSEQUENCES.  GRANTEE HAS REVIEWED WITH GRANTEE’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  GRANTEE IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
CORPORATION OR ANY OF ITS AGENTS.  GRANTEE UNDERSTANDS THAT GRANTEE (AND NOT
CORPORATION) SHALL BE RESPONSIBLE FOR GRANTEE’S OWN TAX LIABILITY THAT MAY ARISE
AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  GRANTEE UNDERSTANDS THAT SECTION 83 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), TAXES (AS ORDINARY INCOME) THE FAIR MARKET VALUE
OF THE SHARES AS OF THE DATE ANY “RESTRICTIONS” ON THE SHARES LAPSE.  TO THE
EXTENT THAT A GRANT HEREUNDER IS NOT OTHERWISE AN EXEMPT TRANSACTION FOR
PURPOSES OF SECTION 16(B) OF THE SECURITIES AND EXCHANGE ACT OF 1934 (THE “1934
ACT”), WITH RESPECT TO OFFICERS, DIRECTORS AND 10% SHAREHOLDERS, A “RESTRICTION”
ON THE SHARES INCLUDES FOR THESE PURPOSES THE PERIOD AFTER THE GRANT OF THE
SHARES DURING WHICH SUCH OFFICERS, DIRECTORS AND 10% SHAREHOLDERS COULD BE
SUBJECT TO SUIT UNDER SECTION 16(B) OF THE 1934 ACT.  ALTERNATIVELY, GRANTEE
UNDERSTANDS THAT GRANTEE MAY ELECT TO BE TAXED AT THE TIME THE SHARES ARE
GRANTED RATHER THAN WHEN THE RESTRICTIONS ON THE SHARES LAPSE, OR THE SECTION
16(B) PERIOD EXPIRES, BY FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH
THE I.R.S. WITHIN 30 DAYS FROM THE DATE OF GRANT.


 

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
CORPORATION’S TO FILE TIMELY THE ELECTION AVAILABLE TO GRANTEE UNDER SECTION
83(b) OF THE CODE, EVEN IF GRANTEE REQUESTS THAT THE CORPORATION OR ITS
REPRESENTATIVES MAKE THIS FILING ON GRANTEE’S BEHALF.

 


12.           AMENDMENT/CHOICE OF LAW.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE CORPORATION AND THE GRANTEE WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND NO AMENDMENT, SUPPLEMENT OR WAIVER OF THIS AGREEMENT,
IN WHOLE OR IN PART, SHALL BE BINDING UPON THE CORPORATION UNLESS IN WRITING AND
SIGNED BY THE APPROPRIATE OFFICER OF THE CORPORATION, AS DESIGNATED BY THE
COMMITTEE.  THIS AGREEMENT AND THE PERFORMANCES OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.

 

4

--------------------------------------------------------------------------------


 


13.           GRANTEE ACCEPTANCE.  THE GRANTEE SHALL SIGNIFY GRANTEE’S
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT BY SIGNING IN THE SPACE
PROVIDED BELOW AND RETURNING A SIGNED COPY OF THIS AGREEMENT TO THE
CORPORATION.  IF A FULLY EXECUTED COPY HEREOF HAVE NOT BEEN RECEIVED BY THE
CORPORATION, THIS AWARD SHALL BE NULL AND VOID IN ITS ENTIRETY AND THE
CORPORATION SHALL HAVE NO OBLIGATIONS UNDER THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

NEIGHBORCARE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

(City, State & Zip Code)

 

5

--------------------------------------------------------------------------------